Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 1 of 7 PageID 256




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

LIGIA COLCERIU, and those
similarly situated,

      Plaintiff,

v.                                                  Case No: 8:20-cv-1425-MSS-AAS

JAMIE BARBARY and
ENGELHARDT & CO. LLC,

      Defendants.



                                       ORDER

      THIS CAUSE comes before the Court for consideration of Defendants’ Motion

to Dismiss, (Dkt. 24), and Plaintiff’s Response in opposition thereto. (Dkt. 27) Upon

consideration of all relevant filings, case law, and being otherwise fully advised, the

Court GRANTS Defendants’ Motion to Dismiss and DISMISSES WITHOUT

PREJUDICE Plaintiff’s Complaint with leave to amend within twenty-one (21) days

of this Order.

I.    BACKGROUND

      On June 20, 2020, Plaintiff Ligia Colceriu brought this putative class action

against Defendants Jamie Barbary and EngelHardt & Co. LLC (“EngelHardt”)

(collectively, the “Defendants”). (Dkt. 1) Plaintiff asserts diversity jurisdiction under

29 U.S.C. § 1332 as a basis for federal jurisdiction. (Id. at ¶ 31) In the four-count
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 2 of 7 PageID 257




Complaint, Plaintiff asserts claims of illegal operations of a lottery, negligent

misrepresentation, and unjust enrichment, and violations of Florida’s Deceptive and

Unfair Trade Practices Act (“FDUPTA”). (Id. at ¶¶ 76-97) The relevant facts alleged

are as follows:

        Defendants operate a business that assists Instagram users with growing an

audience of followers. (Id. at ¶ 35) For example, Defendants offer a “Growth Package”

that would generate 10,000 new followers for $3,999.00. (Id. at ¶ 43) To generate new

followers for their clients, Defendants pay Instagram influencers 1 to advertise

giveaways to their followers. To enter the giveaway, the influencers’ followers are

required to follow Defendants’ Instagram account along with the accounts of

Defendants’ clients, thereby, increasing the number of the clients’ followers. Id. at ¶¶

37, 49-51) For instance, one influencer posted that “I’m teaming up with my friends

at @jbsocialcollective to give THREE of you $3,000 cash!” (Dkt. 1-4) Another

influencer posted that “[t]o enter [the giveaway], follow @jbsocialcollective and all the

accounts [Defendants] are following!” (Id.)

        In April 2020, Plaintiff alleges she “saw that [a] few of the influencers she

follows [on Instagram] organized a ‘giveaway’ with total cash prizes of $9,000.” (Dkt.

1 at ¶ 53) To enter the giveaway, Plaintiff followed sixty-two (62) Instagram profiles,

all the accounts followed by Defendants. (Id. at ¶ 54) Plaintiff claims she was unaware




1
 An influencer, in this context, is defined as an individual who has “access to a large audience and can
persuade others” because of their popularity on Instagram. See What is a Social Media Influencer?, PIXLEE,
https://www.pixlee.com/definitions/definition-social-media-influencer (last visited June 8, 2021).



                                                   - 2 -
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 3 of 7 PageID 258




that Defendants “received direct cash or other benefits” for each profile that she

followed for the giveaway. (Id. at ¶ 55) Plaintiff did not receive a prize from the

giveaway and does not know the results of the giveaway. (Id. at ¶ 57)

      On June 20, 2020, Plaintiff filed a four-count Complaint against Defendants for

the operation of illegal lotteries (“Count I”), unjust enrichment (“Count II”), negligent

misrepresentation (“Count III”), and violations of FDUPTA (“Count IV”). (Id.)

Defendants filed a Motion to Dismiss, contending that Plaintiff lacks standing to bring

this claim, and, therefore, the Court lacks subject matter jurisdiction. (Dkt. 24) In the

alternative, Defendants posit that Plaintiff fails to state a cause of action upon which

relief may be granted. (Id.) For the reasons that follow, the Court GRANTS

Defendants’ Motion to Dismiss and DISMISSES WITHOUT PREJUDICE

Plaintiff’s Complaint with leave to amend.

II.   LEGAL STANDARD

      Federal courts are courts of limited subject matter jurisdiction. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). The party

invoking subject matter jurisdiction bears the burden of proving Article III standing.

Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). “In the absence of standing, a

court is not free to opine in an advisory capacity about the merits of a plaintiff's

claims.” Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259,

1265 (11th Cir. 2011) (citation omitted). For standing, “[t]he plaintiff must have (1)

suffered an injury-in-fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.”


                                          - 3 -
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 4 of 7 PageID 259




Spokeo, 136 S.Ct. at 1547. When ruling on standing at the motion to dismiss stage, a

court “must accept as true all material allegations of the complaint and must construe

the complaint in favor of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501

(1975).

III.   DISCUSSION

       The issue before the Court is the first element of standing — injury-in-fact. The

plaintiff must clearly and specifically set forth facts showing an injury-in-fact;

conclusory allegations will not suffice. Muransky v. Godiva Chocolatier, Inc., 979

F.3d 917, 924-25 (11th Cir. 2020) (citation omitted). To establish injury-in-fact, the

plaintiff must show that she suffered “an invasion of a legally protected interest” that

is “concrete and particularized” and “actual or imminent, not conjectural or

hypothetical. Spokeo, 471 F.3d at 1548 (citation and internal quotation marks

omitted). A particularized injury is one that affects the plaintiff “in a personal

individual way.” Id. For the injury to be concrete, the injury must be “real,” meaning

that “it must actually exist” and not “abstract.” Id.

       A statutory violation alone is not a concrete injury. See Muransky, 979 F.3d at

925 (“[S]tatutory violations do not—cannot—give [the court] permission to offer

plaintiffs a wink and a nod on concreteness.) If a plaintiff’s injury stems from a

statutory violation, the plaintiff must show that she suffered a harm from the violation.

Id. at 926. If the plaintiff does not suffer a harm directly from the defendant’s violation

of a statute, the plaintiff can show an injury-in-fact by showing that a statutory

violation created a “risk of real harm.” Id. at 927 (citation omitted).


                                           - 4 -
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 5 of 7 PageID 260




       As the party invoking federal jurisdiction, Plaintiff must allege a basis for Article

III standing, including an injury-in-fact. Defendants contend that the allegations in the

Complaint fail to establish an injury-in-fact. (Dkt. 24 at 5-9) Specifically, Defendants

argue that Plaintiff has not pleaded any facts that show her injury is concrete. (Id. at

8-9) In her response, Plaintiff appears to assert that her time was wasted when she

followed the 62 Instagram profiles to enter the giveaway and when her Instagram “feed

was instantly invaded by hundreds of unrelated [posts].” (Dkt. 27 at 9) Yet, the

Complaint does not allege that Plaintiff’s time was wasted or the degree to which it

was wasted by Defendant’s actions or that Plaintiff suffered an injury related to an

“invasion” of her social media feed by the profiles she followed. Moreover, it is not

clear that a mere waste of time, voluntarily expended, could suffice to establish injury-

in-fact. See generally Muransky, 979 F.3d at 926 (recognizing that a claim of wasted

time is not always an injury-in-fact); Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir.

2019) (holding that claims of wasted time that constitute a “brief, inconsequential

annoyance” cannot “invoke the jurisdiction of the federal courts.”); Perez v. Golden

Trust Insurance, Inc., 470 F.Supp. 3d 1327, 1328 (S.D. Fla. July 6, 2020) (holding that

a plaintiff did not suffer an injury-in-fact when plaintiff spent time reviewing

unsolicited text messages from the defendant as the messages did not render the

plaintiff’s cell phone useless.).

       Regarding Plaintiff’s claims that Defendants violated § 849.09 and FDUTPA,

Plaintiff does not allege any specific injuries but only that she suffered a loss. (Dkt. 1

at ¶¶ 76-79, 87-97) With respect to Plaintiff’s claims for unjust enrichment and


                                           - 5 -
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 6 of 7 PageID 261




negligent misrepresentation, Plaintiff states that she “continue[s] to suffer injuries as a

result of the Defendants’ actions.” (Id. at ¶ 81) Plaintiff cannot satisfy her burden to

prove standing by merely alleging that Defendants violated Florida statutes or by

simply intoning the word “injury.” Accordingly, the Court finds that Plaintiff has

failed to allege an injury-in-fact, and thus, failed to allege Article III standing necessary

to sustain her claim.

       Without Article III standing, Plaintiff cannot invoke the Court’s jurisdiction to

consider the remaining arguments raised in Defendants’ motion to dismiss.

IV.    CONCLUSION

       Accordingly, it is hereby ORDERED as follows:

       1.     Defendants’ Motion to Dismiss, (Dkt. 24), is GRANTED.

       2.     Plaintiff’s   Complaint,    (Dkt.     1),   is   DISMISSED       WITHOUT

              PREJUDICE.

       3.     Plaintiff shall have up to and including twenty-one (21) days from the

              date of this Order to file an amended complaint that cures the defects

              noted in this Order. Failure to do so may result in dismissal of this

              action without notice.

       DONE and ORDERED in Tampa, Florida, this 14th day of June 2021.




                                            - 6 -
Case 8:20-cv-01425-MSS-AAS Document 43 Filed 06/14/21 Page 7 of 7 PageID 262




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                    - 7 -
